Citation Nr: 1202232	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  06-21 548	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for morbid obesity, claimed as secondary to service-connected major depressive disorder (MDD).

2. Entitlement to service connection for sleep apnea, claimed as secondary to service-connected major depressive disorder (MDD).

3. Entitlement to service connection for diabetes mellitus, Type II, claimed as secondary to service-connected major depressive disorder (MDD).

4. Entitlement to service connection for hypertension, claimed as secondary to service-connected major depressive disorder (MDD).

5. Entitlement to service connection for peripheral neuropathy, claimed as secondary to service-connected major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	David Huffman, Esq.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to October 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In July 2008, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In December 2008, the case was remanded for additional development.  In July 2011 and in August 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

The issues of service connection for peripheral neuropathy, diabetes mellitus, Type II, sleep apnea, and hypertension, all claimed as secondary to service-connected MDD, are being REMANDED to the Cleveland, Ohio RO.  VA will notify the appellant if any action on his part is required.


FINDING OF FACT

It is reasonably shown by the record that the Veteran's morbid obesity was caused or aggravated by his service-connected MDD.



CONCLUSION OF LAW

Service connection for morbid obesity is warranted.  38 U.S.C.A. §§ 1110, 1131, 1157 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011), 3.310 (as in effect prior to Oct. 10, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (aggravated) by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's theory of entitlement in this matter is one of secondary service connection.  He alleges that his depression, which had its onset in service, has caused him to eat as a coping mechanism, which in turn has caused him to gain weight and become morbidly obese.  See July 2005 claim for service connection & July 2008 Travel Board hearing testimony.  As was noted above, three requirements must be met to substantiate a claim of secondary service connection.  Of these, it is shown that he has a diagnosis of morbid obesity (see VA treatment records), the disability for which service connection is sought, and has established service connection for MDD.  What he must still show to substantiate his claim is that the service-connected MDD caused or aggravated his morbid obesity.

While the Veteran's VA treatment records show that morbid obesity has been diagnosed and treated, they are silent for any indication that the disability is related to his depression.  To support his claim, the Veteran provided excerpts from various Internet articles that discuss the definitions and symptoms of different types of depressive disorders.  These excerpts indicate that fluctuations in weight and hyperphagia can be symptoms of depression, and the Veteran included his own annotations to illustrate how he believes his weight has fluctuated at different points in his life because of his MDD.  See July 2008 statement from the Veteran.  

Additionally, the Veteran  submitted the report of a September 2008 private psychological evaluation wherein posttraumatic stress disorder (PTSD), depression, anxiety, and panic disorder were diagnosed, and the examining psychologist, S.B.W., PhD, opined:

[The Veteran] is seriously depressed and his depression is directly related to his obesity and gastric bypass surgery.  Indications are that there is a different positive correlation between [his] depression and obesity.  The excessive eating and subsequent weight gain have caused him to have an altered life style.

In December 2008, the Board determined that additional development was needed and remanded the matters on appeal for a VA examination.  In June 2010, the Veteran was examined by a psychologist who had previously provided psychotherapy to him from January 2004 to August 2006.  Based on his prior knowledge of the Veteran, his interview of the Veteran for the examination, and his review of the Veteran's treatment records, and the reports from prior VA psychiatric examinations in November 2005 and September 2006, the VA examiner provided the following opinion:

[I]t is possible that the veteran's health problems (obesity, diabetes mellitus, sleep apnea, hypertension, peripheral neuropathy) are related, broadly speaking, to his mental health (mood and personality disorder).  However, in light of the aforementioned concerns, complexities inherent in such a relationship, and lack of definitive research into these relationships, I cannot resolve this issue without resorting to speculation.

In July 2011, the Board requested an advisory medical opinion from the VHA, explaining that the September 2008 private psychologist's opinion was inadequate because it did not appear to be based on a review of the entire record.  Specifically, while she noted that her opinion was based on her interview of the Veteran, a summary provided by his attorney, her previous evaluation of him in August 2006, and three instruments that were administered to him (the Symptom List of Adjustment Problems, the MMSE, and the EDI-3), there was no evidence that she reviewed (or had access to) his service treatment records which noted that he had weight problems for most of his adult life, or to his postservice treatment records.  Furthermore, and more significantly, the Board found that it was not entirely clear from the phrasing of her opinion whether she was opining that the Veteran's excessive eating/obesity was the cause of his depression, or whether it was his depression that had caused him to overeat and gain weight.  
Regarding the June 2010 VA examiner's opinion, the Board explained that it was also inadequate because the examiner did not review or discuss the September 2008 private medical opinion, as was requested, and because he did not comment on the medical information provided by the Veteran, which noted that weight gain/ hyperphagia could be a symptom of depression.  Furthermore, the Board noted that, in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the United States Court of Appeals for Veterans Claims (Court) held that while VA need not "proceed through multiple iterations of repetitive examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resorting to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Accordingly, the Board requested that a medical expert review the Veteran's claims file and provide an opinion as to whether the Veteran's excessive weight gain/morbid obesity had been caused or aggravated by his service-connected MDD.

In July 2011, a VA Chief of Behavioral Medicine opined that the it was "as likely as not (i.e., 50% or better probability) that [the Veteran's] excessive weight gain was either caused or aggravated by his service-connected [MDD].  This [was] because it [was] not possible to clearly determine the EXACT cause of [his] weight gain with absolute certainty since this condition is multifactorial in its nature and etiology."  She also opined that "[s]ince it [was] not absolutely certain that his weight gain was caused by or aggravated by his service-connected [MDD], it [was] also not possible to provide any further/additional opinion as to whether it [was] as likely as not that his morbid obesity, sleep apnea, diabetes mellitus (Type II), hypertension, and peripheral neuropathy (secondary to diabetes mellitus) [were] related to his [MDD]."  

In August 2011, the Board found the VHA consultant's opinion to be inconsistent.  In particular, while her first opinion (that the Veteran's excessive weight gain was "as likely as not" related to his MDD) was speculative in nature (because she also stated it was not possible to determine the exact cause of his weight gain), it tended to positively relate the Veteran's excessive weight gain to his MDD.  However, in her second opinion, she opined that it was not possible to provide further/additional opinion as to whether his morbid obesity was related to his MDD, as it "[was] not absolutely certain that his weight gain was caused by or aggravated by his service-connected [MDD]."  Such an opinion was, again, speculative in nature, but more significantly, contradicted her first opinion, as it did not positively relate the Veteran's excessive weight gain to his MDD.  Therefore, the Board requested a clarification opinion from the July 2011 VHA consultant.

In August 2011, the VHA consultant re-reviewed the Veteran's claims file and essentially re-iterated her opinions as before; however, she provided additional rationale to explain her opinions.  Specifically, in opining that the Veteran's excessive weight gain was "as likely as not" caused or aggravated by his service-connected MDD, she stated that this "simply indicate[d] that there may be some degree of correlation between these 2 disorders without providing a definitive cause-and-effect scenario as other factors could also be causative agents of these disorders."  She also noted that morbid obesity has multiple causative factors that "may act independently or in varying degrees of conjunction with [depression].  Hence, they may bear a correlation with one another or may occur independently of one another, and it is not truly possible to separate out the same in any discrete manner."

The VHA consultant further stated that after reviewing the September 2008 private medical opinion, in which S.B.W., PhD, opined that there was a direct correlation with the Veteran's depression and obesity, she agreed that there was "some degree of correlation" between the two disorders, but disagreed with the particular phrasing of the private psychologist's opinion, as it was "not possible to determine the exact etiological cause of these disorders with absolute certainty, and hence, not possible to determine any direct correlation."  Regarding the June 2010 VA examiner's statement in which he stated it was his opinion that the Veteran's morbid obesity was related, "broadly speaking," to his mental health, even though he could not resolve such situation without resorting to speculation, the VHA medical expert agreed with this opinion, stating that it "merely indicate[d] the broad-based correlation that exist[ed] between these disorders without any specific causative factor."

The Board notes that the VHA consultant continues to state that it is not absolutely certain that the Veteran's excessive weight gain is related to his service-connected MDD.  However, the standard of proof here (as in any claim of service connection) is "at least as likely as not", i.e., a 50 percent or better probability; absolute certainty is not required.  The Board finds more significant that the VHA consultant has also opined that there is "some degree of correlation" between the two disorders, and that it is "as likely as not" that the Veteran's weight gain was caused or aggravated by his MDD.  This opinion was offered by a VA Chief of Behavioral Medicine, someone who is eminently qualified to give it, and was based on a thorough review of the claims file and accompanied by an explanation of the rationale for the opinion.  It is also consistent with the other medical opinions of record, as well as the textual evidence submitted by the Veteran.  

Resolving reasonable doubt in the Veteran's favor, the Board concludes that the competent evidence of record supports a finding that the Veteran's morbid obesity was caused or aggravated by his service-connected MDD.  Accordingly, the Board concludes that service connection for morbid obesity is warranted.


ORDER

Service connection for morbid obesity as secondary to service-connected MDD, is granted.


REMAND

During the Veteran's June 2010 VA examination, he reported that he was awarded disability benefits from the Social Security Administration (SSA) in 2005.  VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant SSA records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  In the instant case, the basis for the SSA disability benefits award is unknown; therefore, it cannot be said with certainty that the medical records considered by SSA, if available, would not be relevant to the remaining matters at issue.  A review of the record did not reveal any VA attempt to secure the Veteran's SSA records (or notice that such records have been destroyed or are otherwise unavailable).  Therefore, while the Board regrets further delay, as the record clearly reflects that the Veteran receives SSA disability benefits, and since such records are constructively of record, they must be sought.  

Finally, the Board notes that in a January 2011 letter, the Veteran's attorney stated:

If the Veteran has not been afforded a hearing at the [RO] before a Decision Review Officer [DRO], the Veteran first wishes to be scheduled for a [DRO] hearing.  If the Veteran has had a [DRO] hearing; then the Veteran wishes to continue his appeal and request that this matter be forwarded to the [Board].  [The Veteran] requests to be placed on the docket for a hearing with a BVA travel board member at the local [RO].

As was noted in the Introduction, the Veteran was afforded a Travel Board hearing in July 2008.  However, a review of the record does not show that he has been afforded a DRO hearing.  As he is entitled to a DRO hearing as well as a hearing before the Board, such a hearing should be scheduled on remand.

Accordingly, the case is REMANDED for the following:

1.	The RO must contact the Veteran to inquire whether he still desires a DRO and, if so, arrange for such hearing to be scheduled at his local RO.  

2. 	The RO must obtain from SSA copies of their decision awarding the Veteran SSA disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

3. 	The RO should then undertake any other development suggested by the development ordered above, and re-adjudicate the remaining claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


